Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 7-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Grant et al. (US 2020/0059281).

Regarding claim 7, Grant discloses a terminal (Grant, paragraph [0002], UE or wireless terminal) comprising: 
a receiver that receives control information that is a trigger for initiating a random access procedure (Grant, Fig. 3, PDCCH order trigger signal; paragraph [0026], gNB transmits a trigger signal to wireless device to update the SS-BPL that initiates a PRACH transmission by the wireless device to indicate to the gNB a new SS-BPL; paragraph [0049], gNB send a trigger signal to the wireless device);  
a processor (Grant, paragraph [0071], processing circuit) that selects an occasion for transmitting a random access preamble (Grant, Fig. 3, PRACH-like preamble; paragraph [0007], wireless device transmits signal similar to a preamble on PRACH; paragraph [0031], PRACH occasion; paragraph [0049], responsive to the trigger signal, wireless device transmits PRACH-like preamble); and 

wherein the receiver receives a response to the random access preamble using a resource for monitoring control information for receiving the response to the random access preamble, by assuming quasi co-location (Grant, Fig. 1, PDSCH and/or PDCCH; paragraph [0034], after receiving the PRACH signal from the wireless device, the gNB knows the preferred SS block and beam and transmits downlink data on PSCCH or PDSCH associated by a second spatial QCL assumption to form a second BPL) not related to quasi co-location that is associated with the resource for monitoring the control information (Grant, Fig. 1, PRACH; paragraph [0034], wireless device transmits PRACH signals associated with SS block by a spatial QCL assumption to form a first BPL [which is different than the second BPL]).  

Regarding claim 8, Grant discloses the terminal as claimed in claim 7, 
wherein the processor selects a synchronization signal block, and selects the occasion corresponding to the synchronization signal block (Grant, Fig. 3, PRACH-like preamble; paragraph [0031], PRACH occasion; paragraph [0034], wireless device transmits PRACH signals on the uplink that are associated with the SS block by a spatial QCL, wireless device detects preferred SS block and transmits PRACH signals on the same beam; paragraph [0049], gNB transmits the SS blocks in a beam swept manner, each PRACH resource is associated with a SS block), and 
the receiver assumes quasi co-location with the synchronization signal block when receiving the response (Grant, Fig. 1, PDSCH and/or PDCCH; paragraph [0034], after receiving the PRACH signal from the wireless device, the gNB knows the preferred SS block and beam and transmits downlink data on PSCCH or PDSCH associated by a second spatial QCL assumption to form a second BPL; paragraph 

Regarding claim 9, Grant discloses the terminal as claimed in claim 8, wherein the synchronization signal block is associated with a beam (Grant, Fig. 3, PRACH-like preamble; paragraph [0031], PRACH occasion; paragraph [0034], wireless device transmits PRACH signals on the uplink that are associated with the SS block by a spatial QCL, wireless device detects preferred SS block and transmits PRACH signals on the same beam; paragraph [0049], gNB transmits the SS blocks in a beam swept manner, each PRACH resource is associated with a SS block).

Claim 10 is rejected under substantially the same rationale as claim 7.  

Claim 11 is rejected under substantially the same rationale as claim 7.   Grant additionally discloses a base station in (Grant, paragraph [0002], base station).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858. The examiner can normally be reached Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN L LINDENBAUM/               Examiner, Art Unit 2466                                                                                                                                                                                         

/FARUK HAMZA/               Supervisory Patent Examiner, Art Unit 2466